NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                               In re the Matter of:

             LINDSAY HUNTER CARRION, Petitioner/Appellee,

                                         v.

                    JEFF CARRION, Respondent/Appellant.

                            No. 1 CA-CV 22-0135 FC
                                 FILED 9-22-2022


            Appeal from the Superior Court in Maricopa County
                           No. FC2014-093116
                 The Honorable Rusty D. Crandell, Judge

                                   AFFIRMED


                                    COUNSEL

Popp Law Firm PLC, Tempe
By James S. Osborn Popp
Counsel for Petitioner/Appellee

Raymond S. Dietrich PLC, Phoenix
By Raymond S. Dietrich
Counsel for Respondent/Appellant
                         CARRION v. CARRION
                          Decision of the Court


                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Vice Chief Judge David B. Gass
joined.


B A I L E Y, Judge:

¶1           Jeff Carrion (“Husband”) appeals the superior court’s post-
decree domestic relations orders addressing the division of two retirement
assets—Husband’s Arizona Public Safety Personnel Retirement System
(“PSPRS”) pension and his City of Peoria 401(a) Plan account—between
him and his ex-wife, Lindsay Hunter Carrion (“Wife”). For the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Husband and Wife were married in 1999, and Wife petitioned
for divorce in May 2014. In August 2014, the couple divorced pursuant to
a consent judgment and decree of dissolution (“the decree”), approved by
the court. Husband, a Peoria police officer with about 14 years’ service at
that time, agreed to pay child support and spousal maintenance. The
decree attached the parties’ settlement agreement (“Exhibit A”), which
assigned and awarded their debts and property, including each party’s
interest in various retirement assets. In part, the decree provided that Wife
receive:

             One half of the community interest in any employment
      benefits and deferred compensation, including pension and
      retirement benefits, as a result of [Husband’s] employment
      including, but not limited to, [Husband’s PSPRS] retirement
      and his 401(k), but shall not include his “deferred comp”
      account[1] which is awarded to [Husband] in its entirety.

The decree expressly contemplated Husband’s retirement “at the normal 20
year retirement” in July 2020 and also provided that the superior court
would reserve “jurisdiction to enter any orders necessary to divide
retirement assets as provided in Exhibit A,” the settlement agreement.


1      As to the “’deferred comp’ account,” Husband also had a City of
Peoria 457 Deferred Compensation Plan account (“the 457 plan”).


                                     2
                          CARRION v. CARRION
                           Decision of the Court

¶3            In April 2021, Wife sent to Husband proposed domestic
relations orders for the PSPRS and 401(a) accounts for Husband’s signature,
so the orders could be filed as stipulated orders. Husband responded by
filing a “Motion to Enforce Final Judgment of Dissolution of Marriage,”
raising numerous challenges to Wife’s proposed domestic relations orders,
and lodged with the court a proposed order dividing the PSPRS benefits.
Among other things, Husband argued that Wife was not entitled to one-
half of his 401(a) account because Exhibit A did not mention a 401(a)
account; instead, it provided only that Wife would receive one-half of his
401(k) account—an account that did not exist. Husband characterized the
401(a) vs. 401(k) issue as a “mutual mistake.”

¶4            Wife opposed Husband’s motion and filed a petition asking
the superior court to enter her proposed orders. After oral argument in July
2021 on the competing filings, the court found that Wife’s interest in the
PSPRS account included the right to direct her monthly benefit to her estate
should she predecease Husband but that “issues concerning valuation of
the [PSPRS] retirement account and the meaning of ‘401(k)’ under the
decree shall abide trial.”

¶5            In December 2021, the court held an evidentiary hearing on
Husband’s motion and Wife’s petition, hearing testimony from both
parties. The court found that (1) Exhibit A, the parties’ settlement
agreement, had merged into the decree; (2) the decree’s reference to a 401(k)
account instead of a 401(a) account was a clerical mistake under Arizona
Rule of Family Law Procedure (“Rule”) 85(a); (3) relief on that mistake was
alternately available to Wife under Rule 85(b); (4) Wife had acted timely
when she learned of the 401(a) vs. 401(k) issue; and (5) it was appropriate
to conclude the decree ordered a division of the PSPRS pension to Wife
based on the “time formula” rule of multiplying one-half the total benefit
times the duration of Husband’s service during marriage divided by the
total duration of his service. The court later entered the domestic relations
orders Wife had lodged.

¶6            We have jurisdiction over Husband’s timely notice of appeal.
See Ariz. Rev. Stat. (“A.R.S.”) § 12-2101(A)(2); see also Yee v. Yee, 251 Ariz.
71, 73, ¶ 1 (App. 2021).

                               DISCUSSION

¶7             We review de novo legal questions, such as interpreting
statutes, rules, and the decree. Felipe v. Theme Tech Corp., 235 Ariz. 520, 524,
¶ 10 (App. 2014); Danielson v. Evans, 201 Ariz. 401, 406, ¶ 13 (App. 2001).



                                       3
                          CARRION v. CARRION
                           Decision of the Court

We review factual findings for an abuse of discretion and will not overturn
them unless they are clearly erroneous. Danielson, 201 Ariz. at 406, ¶ 13.

I.     The Court’s Merger Finding and Its Timing

¶8            Husband argues the superior court erred in (1) finding that
Exhibit A was merged into the decree and (2) concluding that Wife’s
interest in the PSPRS account included the right to direct her monthly
benefit to her estate should she predecease Husband, especially before
deciding the merger issue.

              A. The Merger Finding

¶9            Whether an agreement is merged into a decree turns on the
parties’ and the court’s intentions, which are primarily reflected by the
language of the decree and agreement. LaPrade v. LaPrade, 189 Ariz. 243,
248 (1997). “When merger occurs, ‘the separation agreement is superseded
by the decree, and the obligations imposed are not those imposed by
contract, but are those imposed by decree, and enforceable as such.’” Id. at
247 (citations omitted). “If language exists within the [a]greement or
[d]ecree that orders the parties to perform the terms of the separation
agreement, ‘merger’ is indicated.” Id. at 248 (citations omitted). Further, “a
property settlement merges with a decree of dissolution unless the
settlement agreement expressly provides otherwise.”             Id. (citations
omitted). “[W]here there is language in the agreement from which it is clear
that merger is not intended, language ‘incorporating’ the agreement into
the decree merely identifies the agreement rather than merging it in the
decree.” Id. (citation omitted).

¶10           Here, Exhibit A includes orders of the court, not a separate
contract between the parties. The decree also references Exhibit A as
additional orders of the court, not as a contract. Nor is there any provision
in Exhibit A that reflects an intention that its terms were not to be set forth
in the decree, which otherwise could prevent merger. See A.R.S. § 25-
317(D). The decree language is consistent with a consent decree under Rule
45, and the decree is a final order, subject to correction and relief-from-
judgment arguments. See Ariz. R. Fam. Law P. 85(a)-(b). The parties’
signatures approve all the consent decree terms, affirm that statutory
requirements for entering the decree have been met, and do not exist as a
separate enforceable contract. Moreover, Husband’s own post-decree
motion that the court enforce the decree and enter a domestic relations
order regarding the PSPRS is based on the merger of the property division




                                      4
                           CARRION v. CARRION
                            Decision of the Court

terms sought to be enforced. Husband has thus shown no error in the
court’s merger finding.

              B. Wife’s Right to Direct Her PSPRS Pension Benefits

¶11           We also reject Husband’s argument that Wife’s interest in the
PSPRS account did not include the right to direct her monthly benefit to her
estate should she predecease Husband.

¶12           Husband’s argument is contrary to Arizona’s cases on the
issue. Property awarded in a decree at dissolution becomes the receiving
spouse’s separate property. Koelsch v. Koelsch, 148 Ariz. 176, 181 (1986).
Control over separate property includes the right to direct retirement
benefits to one’s estate. Stock v. Stock, 250 Ariz. 352, 354, ¶¶ 6-7 (App. 2020).
A separate property interest in PSPRS benefits is divisible to the former
spouse’s estate. Snyder v. Tucson Police Pub. Safety Pers. Ret. Sys. Bd., 201
Ariz. 137, 141, ¶ 14 (App. 2001).

¶13            And as to the timing of the court’s ruling, although the better
practice would have been for the court to have made its merger finding
before ruling that Wife could direct her separate PSPRS pension benefits to
her estate, the court’s ruling is consistent with the merger of Exhibit A into
the decree. Also, the court held both an oral argument and an evidentiary
hearing before making an express finding that the property division terms
in Exhibit A merged into the decree. Husband did not provide us with a
transcript of the July 2021 oral argument, and we assume the missing
transcript supports the superior court’s conclusions and orders. See Baker
v. Baker, 183 Ariz. 70, 73 (App. 1995); ARCAP 11(b)(1). Nor did Husband
request findings of fact and conclusions of law from which he might have
better challenged the court’s rulings. See Ariz. R. Fam. Law P. 82(a)(1). On
this record, Husband has shown no error.

II.    The Court’s Ruling That the Decree Contained a Clerical Error

¶14          Husband argues that the court improperly and untimely
“modified” the decree to change the reference to a non-existent 401(k) to his
401(a) account.

¶15           Under Rule 85(a), “[a] court must correct a clerical mistake or
a mistake arising from oversight or omission if one is found in a judgment,
order, or other part of the record.” A clerical error is generally inadvertent
and may be evidenced by a misstatement or omission, while a judgmental
error occurs when a decision is accurately set forth but legally incorrect.
Vincent v. Shanovich, 243 Ariz. 269, 271, ¶ 8 (2017) (citations omitted).


                                       5
                          CARRION v. CARRION
                           Decision of the Court

Clerical errors may be corrected at any time, and when a party asserts a
clerical error has occurred, the court “should examine the record to
determine whether the judgment accurately recorded the court’s intent. If
not, the judgment should be corrected.” Id.

¶16            As relevant here, the decree awards Wife a one-half property
interest in Husband’s “401(k),” leaving to Husband his “’deferred comp’
account.” The record shows that Husband participated in two defined
contribution plans, a City of Peoria 401 Plan and a City of Peoria 457 Plan.
Husband’s 401 plan documents do not specify whether they are “(k)” or
“(a)” plans. Wife testified that, during their marriage, the parties referred
to the 401(a) plan as Husband’s “401(k)” and referred to the 457 plan as the
“deferred comp” plan. She stated that she first learned the account “was
an (a) not a (k)” in May 2021. She also testified that the parties’ intent was
to divide the 401 plan but to award the 457 plan to Husband.

¶17            Husband testified that when he was first presented with the
parties’ settlement agreement in 2014, he informed Wife he had a 401(a), not
a 401(k), plan, but Wife “did not want to take the time to have the
documents amended.” Husband claimed that the decree’s reference to
401(k) account is to a non-existent account, and that the reference to
“deferred comp,” which is awarded to him in the decree, should be
interpreted as including both the 457 and 401(a) plans.

¶18            The superior court found credible Wife’s testimony that it was
the parties’ intent that the 401(a) plan be divided. The court found that the
reference to 401(k) rather than 401(a) “was a clerical mistake arising from
oversight or omission,” and that correcting that mistake would carry out
the parties’ intent.

¶19          We defer to the superior court’s credibility determinations
and the weight it gave any conflicting evidence. Gutierrez v. Gutierrez, 193
Ariz. 343, 347, ¶ 13 (App. 1998); Ariz. R. Fam. Law P. 82(a)(5). And
Husband has not shown error in the court’s finding that this was a clerical
mistake. Given the court’s resolution of the credibility issue, it did not err
in concluding the reference to 401(k) was a reference to Husband’s 401(a)
plan and in determining the decree contained a clerical mistake subject to
correction under Rule 85(a).

¶20          We also agree with the superior court that its ruling was not
a modification of the decree, as Husband claims, but was instead an order
applying and implementing the parties’ clear intent and the decree. Our




                                      6
                          CARRION v. CARRION
                           Decision of the Court

ruling renders moot Husband’s additional arguments based on his premise
that the court modified the decree.

III.   The PSPRS Division

¶21           Husband also argues the superior court erred in concluding
that under the decree, division of the PSPRS pension to Wife is based on the
“time formula” rather than a “frozen benefit formula” advocated by
Husband.

¶22            An employee, and thereby the community, acquires “a
property right in unvested pension benefits” and “to the extent that such a
property right is earned through community effort, it is properly divisible
by the court upon dissolution of the marriage.” Van Loan v. Van Loan, 116
Ariz. 272, 274 (1977). The community share of a pension plan such as PSPRS
“is determined by dividing the length of time worked during the marriage
by the total length of time worked toward earning the pension.”
Hetherington v. Hetherington, 220 Ariz. 16, 19, ¶ 10 (App. 2008) (citation
omitted); see also Johnson v. Johnson, 131 Ariz. 38, 41 (1981) (recognizing that
a non-employee spouse may be awarded her community interest in the
employee spouse’s pension benefits under either the “present cash value
method” or the “reserved jurisdiction method”).

¶23            Here, the decree provides that if Husband did not retire at 20
years, he “shall pay to [Wife] each month an amount equivalent to what her
monthly payment from the retirement system would be if [Husband] had
retired at 20 years,” which he did.

¶24           Wife argued the court should use the “reserved jurisdiction
method” of the time formula. See Johnson, 131 Ariz. at 41. “Under the
‘reserved jurisdiction method,’ the court determines the formula for
division at the time of the decree but delays the actual division until
payments are received, retaining jurisdiction to award the appropriate
percentage of each pension payment if, as, and when, it is paid out.” Id.
(internal footnote and citations omitted). To that end, Wife argued her
share of the PSPRS pension benefit should be calculated by multiplying
approximately 14/20 x .5 of the benefit payable at 20 years. The court
agreed.

¶25           Husband argued that Nevada law should apply and testified
he “wasn’t a hundred percent sure” how the pension was divided, and
nothing in the decree suggests the use of the novel “frozen benefit formula”
espoused by Husband. The court rejected Husband’s argument that the
decree awarded Wife a benefit amount frozen at fourteen years of service


                                       7
                         CARRION v. CARRION
                          Decision of the Court

(the duration of Husband’s service during marriage). Instead, the court
agreed with Wife that the time formula applied, concluding that its ruling
was consistent with the plain language of the decree and not modification
of the decree.

¶26          We find no error in the superior court’s ruling. Husband’s
requests to apply a frozen benefit formula, and to apply Nevada law, are
not supported by the facts as found by the superior court, Arizona law, or
the decree.

IV.     Costs and Attorneys’ Fees on Appeal

¶27           Both parties request costs and attorneys’ fees incurred in this
appeal pursuant to A.R.S. § 25-324. Having considered the relevant factors
and in an exercise of our discretion, we award Wife her taxable costs and
reasonable attorneys’ fees in an amount to be determined upon compliance
with Rule 21, ARCAP.

                              CONCLUSION

¶28           The superior court’s orders are affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        8